Citation Nr: 0417027	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the chin, currently evaluated as non-
compensably disabling.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left shoulder, currently 
evaluated as non-compensably disabling.

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left forearm, currently evaluated 
as non-compensably disabling.

4.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected bilateral 
hearing loss.

5.  Entitlement to service connection for a chest disability, 
asserted as a residual of a shell fragment wound of the 
chest.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952, including combat service in the Korean Conflict, 
and his decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied entitlement to compensable 
ratings for the residuals of shell fragment wounds of the 
chin, left shoulder and left forearm.  In that same rating 
action, the RO granted service connection for bilateral 
hearing loss and assigned an initial noncompensable 
evaluation, effective September 26, 2001.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In October 2003, the veteran, accompanied by his accredited 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge at the local VA office.

In April 2002, the veteran submitted a private medical record 
showing that he had a small metallic bullet fragment in the 
anterior soft tissue of his neck.  Further, during the 
October 2003 hearing, the veteran cited this condition in 
support of his claim for increased VA disability 
compensation.  Moreover, at the hearing, the veteran 
submitted a statement in which he reported suffering a shell 
fragment wound injury to his neck.  In addition, the Board 
notes that the examiner who conducted the initial post-
service VA examination in March 1960 indicated that the 
veteran had sustained a shell fragment wound injury to his 
neck during service.  The Board thus finds that the veteran 
has filed an informal claim of service connection for the 
residuals of a shell fragment wound of the neck.  To date, VA 
has not adjudicated this claim and it is referred to the RO 
for appropriate action.

The veteran's claims of entitlement to compensable ratings 
for the residuals of a shell fragment wound of the chin and 
bilateral hearing loss, as well as to service connection for 
lung disability, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The residuals of a shell fragment wound of the left 
shoulder are manifested by moderate residual muscle 
impairment.

3.  The scar as a residual of a shell fragment wound of the 
left shoulder is not visible and there is no evidence that 
the scar is tender, painful, ulcerated or adherent.  

4.  The residuals of a shell fragment wound of the left 
forearm are manifested by moderate residual muscle 
impairment. 

5.  The scar as a residual of a shell fragment wound of the 
left forearm is one centimeter by one centimeter and is 
located on the flexor surface of the left forearm; there is 
no evidence that the scar is tender, painful, ulcerated or 
adherent.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for the 
residuals of a shell fragment wound of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.56, 4.73, 4.118, Diagnostic 
Codes 5301, 7805 (2002, 2003).  

2.  The criteria for a 10 percent evaluation for the 
residuals of a shell fragment wound of the left forearm have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.56, 4.73, 4.118, Diagnostic 
Codes 5305, 7805 (2002, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims for 
increased ratings for the residuals of a shell fragment 
wounds of the left shoulder and left forearm and that the 
requirements of the VCAA have been satisfied.

In May 2002, the veteran was provided with a VA examination 
to determine the nature, extent and severity of the residuals 
of his shell fragment wounds of the left shoulder and left 
forearm.  Further, during the October 2003 hearing, the 
veteran reported that he had received no recent treatment for 
the residuals of his shell fragment wounds of the left 
shoulder and left forearm.  In addition, the veteran and his 
representative have been provided with a Statement of the 
Case that discusses the relevant evidence, and the laws and 
regulations related to the claim, and essentially notified 
them of the evidence needed by the veteran to prevail on the 
claims.  While this appeal was pending, the applicable rating 
criteria for the skin disorders were amended effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was advised of the revised regulations in the 
statement of the case.  Further, in a March 2002 letter, 
which predated the RO's September 2002 rating decision on 
appeal, see Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  By way of these 
communications, VA gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There 
is no pertinent identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, and in light of the following 
decision granting compensable ratings for both the residuals 
of his shell fragment wounds of the left shoulder and left 
forearm, the Board finds that the veteran has been provided 
with adequate notice of the evidence needed to successfully 
prove his claims and that there is no prejudice to him by 
appellate consideration of the claim at this time, without a 
prior remand of the case to the RO to provide additional 
assistance to the veteran in the development of his claim 
pursuant to the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The service medical records show that, in September 1951, the 
veteran sustained a penetrating shell fragment wound injury 
to left shoulder and left forearm.  He was treated in a 
military field hospital where the wound was dressed and he 
was prescribed Penicillin.

In March 1960, the veteran was afforded his initial post-
service VA examination to assess the nature, extent, severity 
and manifestations of the residuals of his shell fragment 
wounds of the left shoulder and left forearm.  At the outset 
of his report, the physician noted the in-service history of 
the veteran's shell fragment wound injuries and indicated 
that he retained some foreign bodies in his left shoulder and 
forearm.  The examination revealed that the veteran had pock 
marks on both these areas, as well as well-healed, non-
adherent scars.  In addition, the examiner stated that, other 
than the residual scars, which did not "represent any 
orthopedic limitation of motion," he had no musculoskeletal 
disability of either the left shoulder or forearm.  The 
diagnoses were gunshot wound of the left shoulder and forearm 
that were asymptomatic.

Based on the above, in an April 1960 rating decision, the RO 
granted service connection for the residuals of shell 
fragment wounds of the left shoulder and forearm and assigned 
a single initial noncompensable evaluation under Diagnostic 
Code 7805 for the residual scarring, effective January 21, 
1960.

In September 2001, the veteran filed claims seeking increased 
ratings for the residuals of his shell fragment wounds of the 
left shoulder and left forearm, and in an effort to assist 
him in the development of these claims, in March 2002, he was 
afforded a formal VA examination.

The March 2002 VA examination report notes that the veteran 
sustained the shell fragment wound injuries in September 1951 
while in combat in Korea, and that he was treated with 
Penicillin at the time of the injury in a MASH hospital.  The 
veteran reported that the scars "were almost gone," and 
indicated that he was not receiving any treatment for either 
condition.

The physician stated he was unable to see the veteran's left 
shoulder scar and indicated that he was right-hand dominant.  
He further reported that the veteran had a one centimeter by 
one centimeter wound scar on the flexor surface of the 
proximal left forearm that was hypopigmented.  There was no 
sensitivity, disfigurement, ulceration, tenderness, keloid 
formation, tendon, joint or bone damage, or muscle 
herniation.

The examination report reflects that the veteran had slightly 
limited range of motion of the left shoulder, with flexion to 
170 degrees, without pain, and abduction to 170 degrees, with 
pain; he was also able to accomplish internal and external 
rotation of the left shoulder to 80 degrees, without pain.  
Range of motion studies for the veteran's right shoulder 
revealed that he had full range of motion in all fields of 
excursion.  The examiner stated that the "DeLuca" for the 
left shoulder was pain.

During the examination, the veteran also complained of left 
forearm pain and stiffness.  The veteran described the pain 
as mild, but indicated that it flared up on a weekly basis 
and persisted for one to two days each time.  He stated that 
the symptoms were precipitated by "overwork" and were 
alleviated by rest and exercise.  The veteran reported that 
he found it difficult to work in the yard because of the 
condition.  The examination disclosed that the veteran had 
full range of motion of both wrists, without pain.  In 
addition, the veteran had left elbow flexion to 145 degrees, 
supination to 85 degrees, and pronation to 80 degrees, all 
without pain.

Diagnostic studies showed that the veteran had metallic 
densities in the left glenoid and left forearm that were 
consistent with his in-service shell fragment wound injuries, 
with a metallic foreign body overlying the volar aspect of 
the forearm.  In addition, the physician indicated that the 
veteran did not have arthritis, and diagnosed him as having 
left shoulder and left elbow shell fragment wound scars.  
Subsequent to offering these diagnoses, he noted that the 
veteran's left shoulder range of motion was minimally 
decreased and stated that lifting with the left arm, reaching 
above the head level with the left arm, if done frequently, 
would be difficult.  With respect to the left forearm, the 
physician reported that grasping, twisting, touching and 
writing were not affected.

As noted in the introduction, in October 2003, the veteran 
testified at a hearing held before the undersigned Acting 
Veterans Law Judge.  During the hearing, he emphasized that 
he had retained foreign bodies in his due to his shell 
fragment wound injuries.  In addition, he reported having 
left forearm pain and some left shoulder weakness, but 
reiterated he was receiving no treatment for either 
condition.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In addition, VA must consider whether the service-connected 
residuals of the veteran's shell fragment wound injuries 
warrant separate ratings for the muscle disability as well as 
for the residual scarring.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1) (2003).  Objective findings include minimal 
scarring; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  Id.

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2) (2003).  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Id. 

Diagnostic Code 7805, other scars, evaluates scars based upon 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 ( in effect prior to and from 
August 30, 2002).  

The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).



Left shoulder

As discussed above, the veteran's left shoulder disability is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7805, which rates a disability based on 
limitation of function of the affected part.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 ( in effect prior to and from 
August 30, 2002).  Here, the March 2002 VA examination report 
reflects that the veteran's left shoulder scar is not 
visible.  Moreover, the veteran himself described them as 
"almost gone."  Because the March 2002 VA examination 
disclosed that the veteran has a retained foreign body and 
impairment, in light of the history of the shell fragment 
wound and the veteran's complaints, the Board finds that the 
disability is more appropriately rated as a muscle injury 
under Diagnostic Code 5301, Muscle Group I of the shoulder 
girdle and arm.  38 C.F.R. § 4.73, Diagnostic Code 5301 
(2003).

Muscle Group I relates to the damage of the extrinsic muscles 
of the shoulder girdle: trapezius, levator scapulae and 
serratus magnus which affects the upward rotation of scapula 
and/or elevation of arm above shoulder level.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301 (2003).  Pursuant to Diagnostic 
Code 5301, slight muscle disability to the non-dominant side 
of muscle group I warrants a noncompensable rating.  A 10 
percent rating requires moderate residual disability, and a 
20 percent evaluation requires moderately severe impairment.  
A maximum rating of 30 percent is warranted when the 
condition is manifested by severe residual impairment to this 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2003).

Based on the March 2002 VA examination, which reflects that 
the veteran has impairment of function because his left 
shoulder abduction was limited to 170 degrees, with pain, and 
there are metallic fragments retained in the muscle tissue, 
pursuant to 38 C.F.R. § 4.56(d), and in light of the Court of 
Appeals for Veterans Claims (Court) decision in DeLuca, the 
Board finds the veteran's left shoulder disability is 
productive of moderate residual muscle injury.  In reaching 
this conclusion, the Board notes that the March 2002 
physician stated that the veteran had left shoulder pain as 
well as fatigue after average use.  Moreover, the physician 
indicated lifting with the left arm above the head level, if 
done frequently, would be difficult, i.e., the veteran would 
have pain on motion and/or flare-ups on use.  

In addition, the Board points out that, pursuant to 38 C.F.R. 
§ 4.56(d)(1)(iii), a slight disability is one that is not 
productive of both impairment of function, i.e., minimal 
limitation of motion of the left shoulder, accompanied by 
pain, as well as metallic fragments retained in muscle 
tissues.  In this regard, the Board reiterates that service 
medical records reveal that the left shoulder shell fragment 
wound injury was a penetrating, rather than a simple 
(superficial) wound.  As such, the disability cannot be 
considered slight, and thus a 10 percent rating is warranted 
for this disability under Diagnostic Code 5301.  Moreover, 
the examiner indicated that the veteran had left shoulder 
fatigue on activity.

Finally, because the examination report shows that the 
veteran's residual left shoulder scar was not even visible, 
and in fact the veteran reported that it was "almost gone," 
and given the absence of any left shoulder scar complaints, a 
separate evaluation for a scar as a residuals of the shell 
fragment wound to the left shoulder disability is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 ( in effect prior to and from August 30, 2002).  

In summary, a 10 percent disability evaluation is warranted 
for the service-connected residuals of a shell fragment wound 
of the left shoulder, for the reasons and bases described 
above.  The benefit sought on appeal is granted to that 
extent.

Left forearm

As with the veteran's left shoulder disability, the residuals 
of a shell fragment wound of the left forearm are currently 
evaluated as noncompensably disabling under Diagnostic Code 
7805, which rates a disability based on limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 ( in effect prior to and from August 30, 
2002).  Here, because the March 2002 VA examination report 
reflects that the veteran's left forearm scar is essentially 
asymptomatic, but discloses that the veteran has retained 
foreign bodies and impairment, and in light of the history of 
the shell fragment wound and the veteran's complaints, the 
Board finds that the condition is more appropriately rated as 
a muscle injury under Diagnostic Code 5305.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2003), impairment to Muscle 
Group V of the shoulder girdle and arm.  

Diagnostic Code 5305 pertains to Muscle Group V, which 
relates to the damage of the flexor muscles of the elbow: 
biceps, brachialis, and brachioradialis and affects 
supination and flexion of the elbow.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2003).  Pursuant to Diagnostic Code 
5305, slight muscle disability to the non-dominant side of 
muscle group V warrants a noncompensable rating.  A 10 
percent rating requires moderate residual disability, and a 
20 percent evaluation requires moderately severe impairment.  
A maximum rating of 30 percent is warranted when the 
condition is manifested by severe residual impairment to this 
muscle group.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2003).

As with the veteran's left shoulder disability, the service 
medical records show that he sustained a penetrating, rather 
than a simple or superficial shell fragment wound during 
service.  The record is consistent with complaints of fatigue 
and fatigue-pain in the left forearm.  The veteran testified 
that he had left forearm pain and discomfort, and the 
diagnostic studies show that he still has retained metallic 
fragments in his left forearm.  There is objective evidence 
of an entrance scar on the left forearm and there is evidence 
of lowered threshold of fatigue when compared to the sound 
side.  The March 2002 VA examination report indicates that 
the veteran described the pain in the left forearm as mild, 
but he also indicated that it flared up on a weekly basis and 
persisted for one to two days each time.  He stated that the 
symptoms were precipitated by "overwork" and were 
alleviated by rest and exercise.  The veteran reported that 
he found it difficult to work in the yard because of the 
disability.  The examiner noted that lifting the left arm, if 
done frequently, would be difficult for the veteran.  As 
such, the veteran's muscle injury cannot be deemed to be 
slight and thus must be considered moderately disabling under 
38 C.F.R. § 4.56.  Accordingly, a 10 percent rating is 
warranted for this disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5305 (2003).

Finally, as to the veteran's residual scar impairment, given 
the absence of any subjective left forearm scar complaints, 
and because the March 2002 VA examination report reflects 
that there no sensitivity, disfigurement, ulceration, 
tenderness, or keloid formation, a separate compensable 
evaluation for the scar as a residual of a shell fragment 
wound to the left forearm is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805 ( in effect prior to 
and from August 30, 2002).  

In summary, a 10 percent disability evaluation is warranted 
for the service-connected residuals of a shell fragment wound 
of the left forearm, for the reasons and bases described 
above.  The benefit sought on appeal is granted to that 
extent.
under .

Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
residuals of his shell fragment wounds of the left shoulder 
and left forearm result in so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  There is no indication that either disability 
results in marked interference with employment or has 
warranted any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 10 percent rating for left shoulder shell fragment wound 
injury is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A 10 percent rating for left forearm shell fragment wound 
injury is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.


REMAND

Also before the Board are the issues of entitlement to 
compensable evaluations for the residuals of a shell fragment 
wound of the chin and for bilateral hearing loss.  In 
addition, as will be discussed below, the veteran has also 
expressed his timely disagreement to the RO's denial of his 
claim of service connection for residuals of a shell fragment 
wound injury to the chest.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

With respect to the issue of entitlement to an increased 
evaluation for residuals of a shell fragment wound of the 
chin, the Board notes that another VA examination is 
necessary because the March 2002 VA examination report does 
not contain sufficient detail for rating this disability.  
The March 2002 VA examination report does not include 
unretouched color photographs and the Board is unable to 
access the extent and severity of the veteran's residual scar 
disability, to specifically include whether the scar is 
disfiguring.  Accordingly, the Board finds that this issue 
must be remanded for further development.  

As to the issue of entitlement to an original disability 
evaluation in excess of zero percent for bilateral hearing 
loss, the Board finds that another VA audiometric examination 
is necessary to access the level of the veteran's hearing 
loss.  The Board notes that the most recent audiogram appears 
to have been conducted by a private audiologist, rather than 
by a VA examiner.

Further, in the April 1960 rating decision, the RO denied the 
veteran's claim seeking entitlement to service connection for 
a lung disability, asserted as a residual of a shell fragment 
wound injury.  The RO notified the veteran of that 
determination later that same month.  In response, in an 
undated statement received at the RO in February 1961, the 
veteran, in a three-page, handwritten letter, set forth his 
reasons why service connection was warranted and indicated, 
"I would definitely like to appeal."  

The Board accepts the veteran's February 1961 statement as a 
Notice of Disagreement pursuant to 38 U.S.C.A. § 4005 (West 
1958).  See Myers v. Principi, 16 Vet. App. 228 (2002).  To 
date, however, the RO has not issued him a statement of the 
case with respect to this claim.  Under these circumstances, 
the Board must remand this issue to the RO for the issuance 
of that statement of the case.  See Manlincon v. West, 12 
Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims of entitlement to 
compensable ratings for the residuals of 
a shell fragment wound of the chin and 
bilateral hearing loss and entitlement to 
service connection for lung disability.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO must issue the veteran a 
statement of the case with respect to the 
claim for entitlement to service 
connection for a lung disability as a 
residual of a shell fragment wound to the 
chest.  The RO must also notify the 
veteran of the need to timely file a 
Substantive Appeal to perfect his appeal 
on this issue.

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for any chest or respiratory 
disability since service, for the 
residuals of a shell fragment wound of 
the chin since August 2000, and for 
bilateral hearing loss since August 2001.  
The RO should make an attempt to obtain 
the veteran's treatment records including 
X-ray examination reports, from Dr. 
Martha Crenshaw, 1805 Park Plaza Circle, 
Suite 101, Stone Mountain, GA, 30087.  

The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder any outstanding records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of the 
residuals of a shell fragment wound of 
the chin.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examiner must 
describe any disfigurement resulting from 
the scars and include unretouched color 
photographs.  The examiner should 
specifically state whether the disability 
is productive of a marked and unsightly 
deformity, and report the size and extent 
of the scarring.  The examiner should 
report whether the scar is superficial, 
poorly nourished, ulcerated, or tender 
and painful on objective demonstration.  

The examiner should report the length and 
width of the scars; whether the scars are 
elevated or depressed on palpation, 
adherent to underlying tissue, hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); whether the 
skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
whether there is underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); whether the skin is 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.); 
whether there is visible or palpable 
tissue loss; and whether there is 
frequent loss of covering of skin over 
the scar.  
 
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  After associating with the claims 
folder any outstanding records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear examination to 
determine the current severity of his 
service-connected bilateral hearing loss.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All tests deemed necessary, 
including an audiological evaluation, 
should be performed.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  Then the RO should readjudicate the 
issues of entitlement to compensable 
ratings for the residuals of a shell 
fragment wound of the chin and bilateral 
hearing loss and entitlement to service 
connection for lung disability.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



